DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claim(s) 9-22 in the reply filed on 04/25/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko Young Koan (KR 20140138439 A). 
Re Claim 9, 13-15, Ko Young Koan teaches a method of exposing a received message, which is performed by a message 2application program executed by a user terminal, comprising: 
3receiving a message; (Ko Young Koan; FIG. 1-7; Page(s) 7-9; Receiving and sending messages.) 
4inquiring an exposure rule comprising a user-oriented optimal exposure time; and (Ko Young Koan; FIG. 1-7; Page(s) 7-9; The user terminal inquires about a exposure time.) 
sdisplaying the message, if a current time is the user-oriented optimal exposure time. (Ko Young Koan; FIG. 1-7; Page(s) 7-9; Displaying the message during the current time.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12, 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko Young Koan (KR 20140138439 A) and further in view of Lee Sang Dall (KR 20140109781A). 
Re Claim 110 & 20, Ko Young Koan discloses the method of claim 9, yet does not explicitly suggest further comprising: 2tracking a state change of the user terminal after the message is displayed.  
However, in analogous art, Lee Sang Dall teaches further comprising: 
2tracking a state change of the user terminal after the message is displayed. (Lee Sang Dall; FIG. 1; Page(s) 2-6, 10-12; The embodiment(s) detail comparable methodology that details monitoring a user device state once a message is displayed.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ko Young Koan in view of Lee Sang Dall to track device statuses for the reasons of adjusting exposing time and intervals. (Lee Sang Dall Abstract) 

Re Claim 111 & 21, Ko Young Koan-Lee Sang Dall discloses the method of claim 10, further comprising: 
2calculating a new optimum time by analyzing the tracked state change of the user terminal; and (Lee Sang Dall; FIG. 1; Page(s) 2-6, 10-12; The embodiment(s) detail comparable methodology that details new intervals for exposure based on device information.)  77
changing the user-oriented optimal exposure time to the new optimum time.  (Lee Sang Dall; FIG. 1; Page(s) 2-6, 10-12; The embodiment(s) detail comparable methodology that detail changing exposure times.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ko Young Koan in view of Lee Sang Dall to track device statuses for the reasons of adjusting exposing time and intervals. (Lee Sang Dall Abstract) 

Re Claim 12 & 22, Ko Young Koan-Lee Sang Dall discloses the method of claim 11, wherein calculating a new optimal time is performed by 2analyzing the tracked state change of the user terminal and extracting a displayed time point at 3which the message is displayed after the message is received and a confirmed time point at 4which at least a part of the message is confirmed by a user to calculate the new optimal time by susing the displayed time point and the confirmed time point. (Lee Sang Dall; FIG. 1; Page(s) 2-6, 10-12; The embodiment(s) detail comparable methodology that details new intervals for exposure based on device information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ko Young Koan in view of Lee Sang Dall to track device statuses for the reasons of adjusting exposing time and intervals. (Lee Sang Dall Abstract) 78

Re Claim 16, Ko Young Koan-Lee Sang Dall discloses the method of claim 15, wherein displaying the message comprises:
detecting a current state of the user terminal; and (Lee Sang Dall; FIG. 1; Page(s) 2-6, 10-12; The embodiment(s) detail comparable methodology that details monitoring a user device state once a message is displayed.)
3displaying the message on a screen of a display unit when the detected current state 4satisfies a condition included in the exposure rule. (Lee Sang Dall; FIG. 1; Page(s) 2-8, 13-14; The embodiment(s) detail comparable methodology that detects a device condition and display a message.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ko Young Koan in view of Lee Sang Dall to track device statuses for the reasons of adjusting exposing time and intervals. (Lee Sang Dall Abstract) 


1 Re Claim 17, Ko Young Koan-Lee Sang Dall discloses the method of claim 16, wherein the exposure rule comprises: 
2a status condition that indicates whether the user terminal is in a state capable of exposing 3the message; and (Lee Sang Dall; FIG. 1; Page(s) 2-6, 10-12; The embodiment(s) detail comparable methodology that details monitoring a user device state once a message is displayed.)
4a time condition that indicates whether a current time is a user-oriented optimal exposure stime to expose the message. (Lee Sang Dall; FIG. 1; Page(s) 2-6, 10-12; The embodiment(s) detail comparable methodology that details intervals for exposure based on device information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ko Young Koan in view of Lee Sang Dall to track device statuses for the reasons of adjusting exposing time and intervals. (Lee Sang Dall Abstract) 78

1 Re Claim 18, Ko Young Koan-Lee Sang Dall discloses the method of claim 17, wherein displaying the message through the screen is 2performed when the current state satisfies at least one of the status condition and the time 3condition. (Lee Sang Dall; FIG. 1; Page(s) 2-8, 13-14; The embodiment(s) detail comparable methodology that detects a device condition and display a message.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ko Young Koan in view of Lee Sang Dall to track device statuses for the reasons of adjusting exposing time and intervals. (Lee Sang Dall Abstract) 

1 Re Claim 19, Ko Young Koan-Lee Sang Dall discloses the method of claim 17, wherein the status condition comprises at least one of: 
2a first state condition that indicates whether the screen is in an OFF state; 
3a second state condition that indicates whether the user terminal is stationary; 
4a third state condition that indicates whether the user terminal is not in a call state; (Lee Sang Dall; FIG. 1; Page(s) 2-8, 13-14; The embodiment(s) detail comparable methodology that states that a device is in a powered on state.) 
a fourth state condition that indicates whether a program is not in an active state at the 6user terminal; and 
7a fifth state condition that indicates whether a Social Network Service (SNS) program is 8terminated in the user terminal.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ko Young Koan in view of Lee Sang Dall to track device statuses for the reasons of adjusting exposing time and intervals. (Lee Sang Dall Abstract) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang et al. 							(US 2015/0227223 A1)
Apparatuses and methods consistent with exemplary embodiments relate to a user terminal device and a displaying method thereof, and more particularly, to a user terminal device where a display is folded asymmetrically with reference to a folding line so as to expose a part of the display and a displaying method thereof.
KIM et al. 							(US 2015/0227249 A1)
Apparatuses and methods consistent with exemplary embodiments relate to a user terminal device and a displaying method thereof, and more particularly, to a user terminal device where a display may be asymmetrically folded with reference to a folding line so as to expose a part of the display and a displaying method thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443